68 F.3d 479
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Lyle D. SPENCER, Appellant,v.Harold Lee SPENCER;  Scott Hillstrom;  First American StateBank, of Fort Dodge, Iowa;  Ronald Schechtman, Appellees.
No. 95-1006.
United States Court of Appeals, Eighth Circuit.
Submitted:  Oct. 19, 1995.Filed:  Oct. 23, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Lyle D. Spencer appeals the district court's1 dismissal of his complaint for failure to state a claim under 42 U.S.C. Sec. 1983 and the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. Secs. 1961-68 (RICO).  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Donald E. O'Brien, United States District Judge for the Northern District of Iowa